Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered November 29, 2005, convicting defendant, after a jury trial, of two counts of sexual abuse in the third degree, and sentencing him to a conditional discharge, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The fact that the jury acquitted defendant of other charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). Concur—Lippman, P.J., Mazzarelli, Andrias, Buckley and Sweeny, JJ.